 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JEREMIAH LANCE WINCHESTER,

 9                             Petitioner,               Case No. C17-1136-RSL

10          v.                                           ORDER OF DISMISSAL

11   MIKE OBENLAND,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Petitioner’s habeas petition is DENIED without an evidentiary hearing.

19          (3)     This action is DISMISSED with prejudice.

20          (4)     A certificate of appealability pursuant to 28 U.S.C. § 2253(c)(3) is GRANTED as

21   to Ground 2 (denial of right to retained counsel of choice) and DENIED in all other respects.

22   \\

23   \\




     ORDER OF DISMISSAL - 1
 1          (5)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3          Dated this 30th day of October, 2019.

 4

 5

 6
                                                         A
                                                         Robert S. Lasnik
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
